DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kouisni et al. (US 2015/0159061).
Considering Claims 1 and 4:  Kouisni et al. teaches an adhesive comprising a phenol formaldehyde resin and a lignin-phenol formaldehyde resin (¶0001).  The lignin phenol formaldehyde is made by reacting kraft lignin, formaldehyde, and phenol under basic conditions, resulting in a resole resin (¶0080-81) and the phenol formaldehyde resin is prepared by reacting phenol and formaldehyde in the absence of lignin (¶0064-66).  Forming the mixture of resins would inherently involve a mixing step.
	Kouisni et al. is silent towards the ratio of the lignin phenol formaldehyde and phenol formaldehyde resins.  The instant claims recite a broad ratio with ~5 to 95 weight percent of each component.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of each component through routine experimentation, and the motivation to do so would have been to optimize the adhesive strength while reducing cost by incorporating the lignin material.
	Kouisini et al. doesn’t teach monitoring the viscosity during the mixing step.  However, Kouisini et al. teaches that the viscosity should be monitored during the adhesive preparation (¶0060) and teaches specific viscosity ranges that are needed for different applications (¶0060).  It would have been obvious to a person having ordinary skill in the art to have monitored the viscosity during the mixing step, as they do in other steps, and the motivation to do so would have been, to ensure that the mixture is a suitable viscosity for the intended use and to identify any needs for viscosity modification by changing the solids content.
Considering Claims 2, 3, and 8:  Kouisni et al. is silent towards the stirring speed and time of the mixing step.  However,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the stirring speed and time, and the motivation to do so would have been, to provide a uniform mixture of the resins with a minimum of energy cost.
Considering Claims 5, 6, and 12:  Kouisni et al. teaches using the adhesive to form a veneered wood laminate (¶0067) or particle board (¶0084).
Considering Claim 13:  Kouisni et al. is silent towards the temperature of mixing.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the temperature of mixing and the motivation to do so would have been, to ensure a uniform mixture of the composition.
Considering Claims 14-16:  Kouisni et al. teaches adding carbon black to the adhesive (¶0049) and teaches that the carbon black can be added at any point during the production process (¶0049).

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kouisni et al. (US 2015/0159061).
Considering Claim 7:  Kouisni et al. teaches an adhesive comprising a phenol formaldehyde resin and a lignin-phenol formaldehyde resin (¶0001).  The lignin phenol formaldehyde is made by reacting kraft lignin, formaldehyde, and phenol under basic conditions, resulting in a resole resin (¶0080-81) and the phenol formaldehyde resin is prepared by reacting phenol and formaldehyde in the absence of lignin (¶0064-66).  Forming the mixture of resins would inherently involve a mixing step.
	Kouisni et al. is silent towards the ratio of the lignin phenol formaldehyde and phenol formaldehyde resins.  The instant claims recite a broad ratio with ~5 to 95 weight percent of each component.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of each component through routine experimentation, and the motivation to do so would have been to optimize the adhesive strength while reducing cost by incorporating the lignin material.
	Kouisini et al. doesn’t teach monitoring the viscosity during the mixing step.  However, Kouisini et al. teaches that the viscosity should be monitored during the adhesive preparation (¶0060) and teaches specific viscosity ranges that are needed for different applications (¶0060).  It would have been obvious to a person having ordinary skill in the art to have monitored the viscosity during the mixing step, as they do in other steps, and the motivation to do so would have been, to ensure that the mixture is a suitable viscosity for the intended use and to identify any needs for viscosity modification by changing the solids content.
Kouisni et al.  does not teach selecting a desirable property of the resin, followed by preparing at least seven different weight ratios, evaluating the different mixtures and selecting the mixture that results in the desirable properties.  However, a person having ordinary skill in the art recognizes that different blends have different properties that are useful in different applications.  This knowledge implies the preparation of different blends with evaluation of the properties.  It would have been obvious to prepare the claimed number of blends in order to provide a complete range of mixtures and provide the best formulation for each applications.
Considering Claims 9-11:  Kouisni et al. is silent towards the stirring speed and time of the mixing step.  However,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the stirring speed and time, and the motivation to do so would have been, to provide a uniform mixture of the resins with a minimum of energy cost.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, and 15 of copending Application No. 17/048,715 (reference application) in view of Kouisni et al. (US 2015/0159061). Although the claims at issue are not identical, they are not patentably distinct from each other because
Considering Claim 1:  Claim 2 of Application ‘715 teaches a resin comprising a mixture of lignin-phenol-formaldehyde and phenol formaldehyde.
Application ‘715 doesn’t teach monitoring the viscosity during the mixing step.  However, Kouisini et al. teaches that the viscosity should be monitored during the adhesive preparation (¶0060) and teaches specific viscosity ranges that are needed for different applications (¶0060).  It would have been obvious to a person having ordinary skill in the art to have monitored the viscosity during the mixing step, as they do in other steps, and the motivation to do so would have been, to ensure that the mixture is a suitable viscosity for the intended use and to identify any needs for viscosity modification by changing the solids content.
Considering Claims 4, 6, and 12:  Claims 10 and 15 of Application ‘715 teaches a wood product from the claimed group made using the resin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 8, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 17/048,713 (reference application) in view of Kouisni et al. (US 2015/0159061). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 1:  Claim 1 of Application ‘713 teaches a process comprising providing a resin comprising lignin, phenol, and formaldehyde, providing a second resin comprising phenol, formaldehyde with less than 1 weight percent of lignin, and mixing the first and second resin in a ratio of 0.5:10 to 10:0.5.
Application ‘713 doesn’t teach monitoring the viscosity during the mixing step.  However, Kouisini et al. teaches that the viscosity should be monitored during the adhesive preparation (¶0060) and teaches specific viscosity ranges that are needed for different applications (¶0060).  It would have been obvious to a person having ordinary skill in the art to have monitored the viscosity during the mixing step, as they do in other steps, and the motivation to do so would have been, to ensure that the mixture is a suitable viscosity for the intended use and to identify any needs for viscosity modification by changing the solids content.
Considering Claims 2-6, 8, and 12:  Claims 2, 3, and 5-7 of Application ‘713 correspond to instant claims 2-6 and 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 17/048,713 (reference application) in view of . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 7:  Claim 8 of Application ‘713 teaches a method for selecting an optimized resin mixture for a specific end use, the method comprising the steps of: a) defining one or more desirable properties of a resin; b) preparing a first resin comprising lignin, phenol, and formaldehyde; c) preparing a second resin comprising phenol and formaldehyde, wherein the second resin comprises less than 1 wt-% lignin, by weight of the second resin; d) mixing the first resin and the second resin in a defined weight ratio of from 0.5:10 to 10:0.5 based on weight of the a mixture of the first resin and the second resin; e) in an empty different vessel, repeating step d) with a different weight ratio; f) repeating step e) at least five times with additional different weight ratios in step d) in each repetition; g) evaluating the properties of each mixture of the first resin and the second resin, said evaluation being carried out based on the properties of the resin mixture as such or based on the _properties of a final product prepared using each mixture of the first resin and the second resin obtained in step f); h) selecting the an optimized mixture of the first resin and the second resin obtained in step f), based on the results of the evaluation carried out in step g), said selection step comprising the a determination of which mixture of the first resin and second resin obtained in step f) has properties closest to the one or more desired properties of a resin defined in step a).
Application ‘713 doesn’t teach monitoring the viscosity during the mixing step.  However, Kouisini et al. teaches that the viscosity should be monitored during the adhesive preparation (¶0060) and teaches specific viscosity ranges that are needed for different applications (¶0060).  It would have been obvious to a person having ordinary skill in the art to have monitored the viscosity during the mixing step, as they do in other steps, and the motivation to do so would have been, to ensure that the mixture is a suitable viscosity for the intended use and to identify any needs for viscosity modification by changing the solids content.
Considering Claims 9-11:  Claims 10-12 of Application ‘713 correspond to instant claims 9-11.

Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that there is no teaching to use both the phenol formaldehyde resin and lignin-phenol-formaldehyde resin of Kouisini et al. together is not persuasive.  Kouisini et al. teaches the adhesive can comprising “a phenol-formaldehyde adhesive polymer and/or lignin-phenol-formaldehyde adhesive polymer reinforced with carbon black” (¶0001).  Kouisini et al. teaches clearly teaches an embodiment where the two resins are used together.  Forming the mixture of resins would inherently involve a mixing step.  As such, the applicant’s argument that it would not be obvious to combine the two references goes against the clear teaching of Kouisini et al.  
	B)  The applicant’s argument that Kouisini et al. does not teach the monitoring step is not persuasive.  Kouisini et al. doesn’t teach monitoring the viscosity during the mixing step.  However, Kouisini et al. teaches that the viscosity should be monitored during the adhesive preparation (¶0060) and teaches specific viscosity ranges that are needed for different applications (¶0060).  It would have been obvious to a person having ordinary skill in the art to have monitored the viscosity during the mixing step, as they do in other steps, and the motivation to do so would have been, to ensure that the mixture is a suitable viscosity for the intended use and to identify any needs for viscosity modification by changing the solids content.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767